Citation Nr: 1017494	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-26 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for hypertension, to include as secondary 
to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1959 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  The Veteran appeared and testified 
at a Travel Board hearing held in February 2010 at the 
Atlanta RO.

The issue of entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus, 
type II is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2003 rating decision issued by the RO denied 
the Veteran's claim of service connection for hypertension; 
notice of the decision was mailed to the Veteran in October 
2003; and the Veteran did not file a subsequent appeal.

2.  The evidence associated with the claims file subsequent 
to the RO's September 2003 rating decision, when considered 
with previous evidence of record, relates to the factual 
question of whether the Veteran's hypertension occurred 
during and is related to service.


CONCLUSION OF LAW

The additional evidence associated with the claims file since 
the RO's September 2003 decision that denied service 
connection for hypertension is new and material, and service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations Concerning Service 
Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular-
renal diseases such as hypertension, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

II.  New and Material Evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received after August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a September 2003 rating decision, which was mailed to the 
Veteran in October 2003, the Atlanta RO denied service 
connection for hypertension on the basis that the evidence of 
record at the time did not establish the occurrence of 
hypertension either in service or within one year from his 
discharge from service.  No appeal of that rating decision 
was filed.  Accordingly, the RO's September 2003 rating 
decision is final under 38 U.S.C.A. § 7104, and the issue of 
service connection for hypertension may not be reopened 
absent new and material evidence.

In June 2005, the Veteran requested that VA reopen his claim 
of service connection for hypertension and asserted that his 
hypertension was a secondary condition due to his service-
connected diabetes mellitus, type II.  The question for the 
Board now is whether new and material evidence in support of 
the Veteran's claims has been received since the final 
September 2003 rating decision.

In support of his request to reopen his claim, the Veteran 
has provided additional private treatment records from 1996 
to 2003 and VA treatment records from 2003 to 2005.  He also 
underwent a VA examination in August 2005, and as stated 
above, provided hearing testimony in February 2010.

At his hearing, the Veteran testified that he had been 
experiencing high blood pressure since service in 1969 or 
1970, but stated that he was not diagnosed with hypertension 
until 2001.  Interestingly, a review of the private treatment 
records shows that the Veteran demonstrated an elevated blood 
pressure reading of 151/100 in July 1996.  A follow-up 
reading taken in July 1997 revealed blood pressure of 159/99, 
and he was actually diagnosed at that time with hypertension.  
Subsequent private treatment records through 2003 show that 
he continued to be followed periodically for his blood 
pressure.

Although the credibility of the Veteran's hearing testimony 
is to be presumed for new and material evidence purposes, the 
Board nonetheless observes that consistent with his 
assertions, service treatment records do reflect multiple 
blood pressure readings in October 1975 and February 1984 
that indicate high blood pressure.  A chest x-ray taken in 
November 1983 was interpreted as being consistent with 
hypertension.

The newly submitted private and VA treatment records do not 
offer any competent opinions as to whether the Veteran's 
present hypertension is related to service or his diabetes 
mellitus, type II disorder, nor do they contain any opinions 
that his hypertension was incurred within one year following 
his discharge from service.  Nonetheless, the Veteran's 
hearing testimony that he has experienced high blood pressure 
since service does constitute competent evidence as to 
continuity of that condition since service.

The Board finds that the evidence associated with the claims 
file since the final rating decision in September 2003, when 
considered with the evidence previously of record, raises the 
possibility that the Veteran did incur hypertension during 
service and that his current hypertension may be related to 
his service.  Thus, the newly submitted evidence relates to 
the unestablished issue of whether the Veteran's current 
hypertension is related to his active duty service.

For these reasons, the Board has determined that new and 
material evidence has been received and that the Veteran's 
claim for service connection for hypertension, to include as 
secondary to diabetes mellitus, type II, should be reopened.  
This claim will next be addressed by the Board on a de novo 
basis, an action that will not prejudice the Veteran as his 
representative presented argument concerning the underlying 
claim of service connection for hypertension at the February 
2010 hearing.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

III.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159 and under Kent v. Nicholson, 20 
Vet. App. 1 (2006) and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Given the favorable action taken above 
insofar as the Veteran's request to reopen his service 
connection claim, no further notification or assistance in 
developing the facts pertinent to this limited matter is 
required at this time as to that issue.  Indeed, any such 
action would result only in delay.


ORDER

New and material evidence has been received, and the 
Veteran's claim of service connection for hypertension, to 
include as secondary to diabetes mellitus, type II, is 
reopened.




REMAND

At his hearing, the Veteran testified that he has experienced 
high blood pressure since approximately 1969 or 1970.  His 
service treatment records reflect that the Veteran showed a 
blood pressure of 138/104 in October 1975.  At that time, he 
experienced a subarachnoid hemorrhage which required him to 
be hospitalized and subsequently placed on profile with 
various physical limitations.  A November 1983 chest x-ray 
was interpreted as being consistent with hypertension.  
Follow-up blood pressure readings in February 1984 revealed 
blood pressure of 150/104 and 140/100.

Post-service private treatment records demonstrate that the 
Veteran showed blood pressure of 151/100 in July 1996.  The 
Veteran was subsequently diagnosed with hypertension in July 
1997, after blood pressure of 159/99 was noted.

The Veteran was previously afforded a VA examination in 
August 2005.  A diagnosis of hypertension was provided.  An 
opinion was given that the Veteran's hypertension was "at 
least as likely as not a complication of the diabetes because 
the onset of the condition is deemed to be a complication of 
the diabetes in relation to the diabetes onset."  The RO, 
however, rejected this opinion because it considered the 
premise on which it was based to be factually incorrect.  

Under the circumstances, the Veteran should be scheduled for 
a new VA examination with a new VA examiner to determine the 
nature and etiology of his current hypertension.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim of service connection for 
hypertension, to include as secondary to 
diabetes mellitus, type II.  This letter 
must inform the Veteran about the 
information and evidence that is 
necessary to substantiate the claim on 
both a direct and secondary basis, and, 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.

The Veteran should be provided a VA 21-
4142 release form and be requested to 
provide the complete name and address 
information for any private or VA 
treatment providers who have rendered 
treatment since 2005.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed hypertension 
disorder.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file (including 
the Veteran's service treatment records, 
post-service private and VA treatment 
records, July 2003 and August 2005 QTC 
examinations, and February 2010 hearing 
testimony) and the clinical findings from 
the examination, the examiner is 
requested to provide a diagnosis 
corresponding to the claimed hypertension 
disorder.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically 
related to the Veteran's service-
connected diabetes mellitus, type II, or, 
to any hypertension demonstrated by the 
Veteran during his active duty service, 
or, to the Veteran's subarachnoid 
hemorrhage during service in 1975. 

A complete rationale should be given for 
all opinions and conclusions rendered.  
The examiner's opinions, conclusions, and 
supporting rationale should be expressed 
in a typewritten report.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to hypertension, to include 
as secondary to diabetes mellitus, type 
II, should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


